DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 08/09/2022 containing amendments and remarks to the claims and specification.
The objection to the specification is withdrawn due to amendments made to the specification.
The objection of claim 12 for a minor informality is withdrawn due to amendments to the claim. 
The rejections of claims 8-12 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims. 

Drawings
The drawing was received on 08/09/2022.  The drawing is acceptable.
The objection to the drawing is withdraw due to the replacement drawing being accepted. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art alone or in combination with references discloses an absorption column comprising at least one external heat exchange circuit comprising one or more serially connected heat exchangers, a first junction, a second junction, and a pipeline with a dumped bed as configured and recited in claim 8. 
Aroonwilas et al. (US 2007/0221065 A1), directed to an absorber apparatus, discloses an absorption column comprising an external heat exchange circuit comprising one or more serially connected heat exchangers (Abstract; [0025]-[0029]; [0039]-[0041]). Aroonwilas illustrates at least three heat exchange circuits comprising one or more heat exchangers (See Fig. 1). Aroonwilas differs from the claimed invention in that the heat exchange circuits do not comprise a pipeline with a dumped bed and a junction of a pipeline for withdrawal of an absorption liquid form the column is not disposed above a junction of the pipeline for feeding the absorption liquid into the first heat exchanger. 
No prior art appears to disclose or reasonably suggest an external heat exchange circuit for an absorption column comprising a pipeline with a dumped bed. As disclosed by the Applicant, the dumped bed prevents the absorption liquid from shooting waterfall-like down an inclined section of a feed conduit to the heat exchanger, which would result in severe bubble formation and entrainment of gas.
As such, claims 8-9 and 11-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772